ACCEPTED
                                                                                         03-14-00169-CR
                                                                                                 5449741
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   5/28/2015 11:35:42 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              Nos. 03-14-00169-CR

EX PARTE                                 §        IN THE COURT OF  APPEALS
                                                                FILED IN
                                                            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
VS.                                      §        THIRD JUDICIAL    DISTRICT
                                                            5/28/2015 11:35:42 AM
                                                                JEFFREY D. KYLE
JOSE EDUARDO TORRES                      §                           Clerk
                                                  TRAVIS COUNTY, TEXAS

                    MOTION FOR EXTENSION OF TIME
                    TO FILE MOTION FOR REHEARING

From the 207th District Court of Comal County, Texas
Trial Court No. CR2013-127
Hon. Bruce Boyer, Judge Presiding


      In accordance with Tex. R. App. P. 49.8 and 10.5(b), the undersigned

submits the following:

      Appellant’s request for rehearing and en banc rehearing is due to be filed on,

May 28, 2015. Counsel has been ill the last two days and has been unable to

complete requests for rehearing.     The undersigned requests additional time to

prepare and file Appellant’s requests for rehearing and rehearing en banc.       Mr.

Torres requests an extension of five (5) days, to and including June 2, 2015. This is

Appellant’s second request to extend time.

      WHEREFORE,         PREMISES       CONSIDERED,         Appellant   respectfully

requests that this Court grant the requested extension.



                                Respectfully submitted,
Robert A. Jimenez
De Mott, McChesney, Curtright & Armendariz
800 Dolorosa Street, Suite 100
San Antonio, Texas 78207
210/354-1844
210/212-2116 - fax


By:   /s/ Robert A. Jimenez
      SBN: 24059125
                         CERTIFICATE OF SERVICE

      I hereby certify that on this the 28th day of May, 2015 a copy of the

foregoing “Motion for Extension of Time to File Motion for Rehearing” has been

electronically filed with this Court, and will be served on the Comal County

District Attorney’s Office.



                                    /s/ ROBERT A. JIMENEZ